Citation Nr: 1811401	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO. 14-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension benefits.

3. Entitlement to recognition of the appellant's daughter E. B. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her granddaughter


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The decedent reportedly had Recognized Guerilla Service from April 1945 to January 1946. 

The decedent died in April 1993. The appellant is the decedent's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines.

In February 2015, the appellant provided personal testimony before a Veterans Law Judge in a Travel Board hearing at the RO in Manila, Republic of Philippines. The Veterans Law Judge who held the hearing is no longer employed at the Board. Thus, in October 2017, after the appellant was informed of this fact and given the opportunity to request a new hearing, she indicated in a letter that she did not wish to appear for another Board hearing. Therefore, there is no hearing request pending at this time. A transcript of the hearing is of record.

In April 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The decedent died in April 1993. The appellant is the decedent's surviving spouse.

2. The appellant has not submitted a service department document that reflects the decedent's claimed service in the Philippines.

3. Evidence submitted regarding the decedent's service in the Philippines has not been verified by the service department.

4. The decedent is not a "veteran" and did not have qualified Philippine service for purposes of VA benefits.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 1112, 1113, 1131, 1310, 1311, 1318, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2017).

2. The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met. 38 U.S.C. §§ 107, 1521 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40 (2017).

3. The criteria for dependency benefits for E. B. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 have not been met. 38 U.S.C. §§ 101(4)(A), 5107 (2012); 38 C.F.R. §§ 3.57, 3.102, 3.315, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to the claimed VA benefits due to the decedent's service as a Recognized Guerilla in the Philippine Commonwealth Army, specifically as a spy, in the service of the United States Armed Forces during World War II. 

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC). 38 U.S.C. § 1310; 38 C.F.R. § 3.312. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled. 38 U.S.C. §§ 1502, 1521. In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service connected disability. 
38 U.S.C. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service. 38 U.S.C. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

A child of a veteran may be considered a "child" after age eighteen (18) for purposes of VA benefits if found by a rating determination to have become, prior to age 18, permanently incapable of self-support. 38 U.S.C. § 101(4)(A); 38 C.F.R. §§ 3.57 , 3.315 (2017).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C. § 101(2). "Active military, naval, and air service" includes active duty. "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b). The "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is considered recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017). The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army. 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions. See 38 C.F.R. § 3.203(a) (2017). However, where an appellant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c).

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces. Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). In regard to service department findings, the Board notes that, in Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court of Appeals for Veterans Claims (Court) held that a request to the National Personnel Records Center (NPRC) to verify a claimant's service did not satisfy VA's duty under 38 C.F.R. § 3.203 and indicated such requests should be directed to the Department of the Army. Specifically, the Court determined that a 1998 memorandum of agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) was ambiguous in its delegation of duty to NARA, or its agency, NRPC, for administrative determinations to verify service. However, in January 2016, the Department of the Army and the NARA signed a new MOA which clearly delegates responsibility of verifying military service to NPRC and effectively supersedes the 1998 MOA.

The appellant contends her claim is supported by documents (within the record) that include: Affidavit for Philippine Army Personnel (PA AGO Form 23) and special orders from the Headquarters at United States Armed Forces in the Philippines (USAFIP) Area Command Camp Spencer dated January 23, 1946. While these documents may confirm the decedent's status as a Filipino veteran, they otherwise fail to satisfy the requirements of 38 C.F.R. § 3.203(a). Specifically, none of the documents are official documents from an appropriate United States Service Department.

In June 2017, upon request of the Manila RO, the Department of the Army prepared a formal memorandum regarding the decedent's service. The memorandum reflects that the Department of the Army had no records of the decedent serving in the United States Military in any capacity. As no additional supportive documents were discovered, the Department of the Army determined that the decedent's service could not be verified. The memorandum indicated that the Department of the Army only had a record of service as a member of the Philippine Commonwealth Army, including recognized guerillas which had been previously verified to the RO. However, this alleged service as a recognized gruella is supported by an Affidavit for Philippine Army Personnel (PA AGO Form 23), which is not a service department document and has not been verified by service department although multiple attempts have been made.

The NPRC also re-reviewed available documents and stated that they have conducted extensive searches of every records source and alternative records source at their Center. The NPRC issued a June 2017 letter to the Manila RO indicating that they had been attempting to verify military service from the information that has provided but was unable to locate any information that would help verify military service. The NPRC archives technician indicated that the Philippine Commonwealth Army was not a component of the United States Army and maintained its distinct identity at all times and kept its own records. Further, the memorandum stated that members of the Philippine Commonwealth Army did not acquire military status in the United States Army.

The appellant does not allege, nor do the service records show that the decedent had service as an "Old Philippine Scout" or a "Regular Philippine Scout" before October 6, 1945. The decedent's period of service is not in dispute; nor is any other period of service alleged.

As the appellant has not provided additional evidence that would warrant a request for recertification from the service department (Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994)), and based on the evidence of record - to include the determinations of the NPRC and the Department of the Army - the decedent cannot be considered a "veteran" or have qualified Philippine service for purposes of VA benefits and the claims must be denied as a matter of law. 38 C.F.R. § 3.203; Duro, 2 Vet. App. at 532; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC on the basis of entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension is denied.


Dependency benefits for E. B. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 are denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


